Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(In the claims)
1.	(Proposed Amendment) A system, comprising:
a network;
a management information handling system coupled to the network; [[and]]
a first information handling system and a second information handling system, each coupled to the network; and
a back end information handling system coupled to the network;
wherein the management information handling system, the first information handling system, the second information handling system, and the back end information handling system each include a respective processor and a respective memory medium coupled to the respective processor of the respective information handling system[[,]] that stores instructions executable by the respective processor of the respective information handling system;
wherein the instructions stored by the memory medium of the management information handling system, which when executed by the processor of the management information handling system, cause the management information handling system to:
receive, via the network, a plurality of discovery messages from the first information handling system and the second information handling system; and
update an inventory based at least on the plurality of discovery messages;
wherein the instructions stored by the memory medium of the first information handling system, which when executed by the processor of the first information handling system, cause the first information handling system to:
determine a first alert associated with a first hardware event;
wherein the instructions stored by the memory medium of the management information handling system further cause the management information handling system to:
receive, via the network, a first message associated with the first hardware event from the first information handling system;
determine, based at least on the first message, that each of a plurality of rules is not associated with the first hardware event;
in response to determining that each of the plurality of rules is not associated with the first hardware event, provide a second message associated with the first hardware event to [[a]] the back end information handling system;
wherein the instructions stored by the memory medium of the back end information handling system cause the back end information handling system to:
receive, from the management information handling system, the second message;
determining, based on the second message, data indicating how to handle the first hardware event;
wherein the instructions stored by the memory medium of the management information handling system further cause the management information handling system to:
receive, from the back end information handling system, the data indicating how to handle the first hardware event;
add, to the plurality of rules, a rule based at least on the data indicating how to handle the first hardware event; and
provide the rule to the second information handling system; and
wherein the instructions stored by the memory medium of the second information handling system, which when executed by the processor of the second information handling system, cause the second information handling system to:
determine a second alert associated with a second hardware event;
determine, independent of the management information handling system, that the second hardware event matches the rule that was provided to the second information handling system; and
handle the second hardware event based at least on the rule, without assistance from the management information handling system.

8.	(Proposed Amendment) A method, comprising:
receiving, via a network and by a management information handling system, a plurality of discovery messages from a first information handling system and a second information handling system, the management information handling system, the first information handling system, and the second information handling system each including a respective processor and a respective memory medium coupled to the respective processor of the respective information handling system that stores instructions executable by the respective processor of the respective information handling system;
updating, by the management information handling system, an inventory based at least on the plurality of discovery messages;
determining, by [[a]] the first information handling system 
receiving, via the network and by the management information handling system, a first message associated with the first hardware event from the first information handling system;
determining, based at least on the first message and by the management information handling system, that each of a plurality of rules is not associated with the first hardware event;
in response to the determining that each of the plurality of rules is not associated with the first hardware event, providing, by the management information handling system, a second message associated with the first hardware event to a back end information handling system, the back end information handling system including a processor and a memory medium coupled to the processor that stores instructions executable by the processor of the back end information handling system;
receiving, by the back end information handling system, the second message;
determining, by the back end information handling system and based on the second message, data indicating how to handle the first hardware event;
receiving, from the back end information handling system, the data indicating how to handle the first hardware event;
adding, by the management information handling system, to the plurality of rules, a rule based at least on the data indicating how to handle the first hardware event;
providing, by the management information handling system, the rule to the second information handling system;
determining, by the second information handling system, a second alert associated with a second hardware event;
determining, by the second information handling system and independent of the management information handling system, that the second hardware event matches the rule that was provided to the second information handling system; and
handling, by the second information handling system, the second hardware event based at least on the rule.


Authorization for this examiner’s amendment was given in an interview with Michael Carter on 5-27-2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113